

EXHIBIT 10.1


REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT
1
RECITALS
2
AGREEMENT
2
1. DEFINITIONS.
2
1.1 "Register", "registered" and "registration”
2
1.2 "Registration Statement
2
1.3 "Rule 144”
2
1.4 "EARLY FINANCING SECURITIES
3
1.5 "Third-Party Demand Stockholder”
3
2. TRANSFER OF REGISTRATION RIGHTS.
3
3. REQUIRED REGISTRATION RIGHTS.
3
3.1 Required Registration of EARLY FINANCING SECURITIES.
3
3.2 Required Registration Procedures.
3
3.3 Notice Procedure.
5
3.4. Liquidated Damages for Failure to File Registration Statement.
5
4. INCIDENTAL REGISTRATION RIGHTS.
6
4.1 Incidental Registration.
6
4.2 Incidental Registration Procedures.
6
5. EXPENSES.
6
6. FURTHER INFORMATION.
6
7. TIME-LIMITED NON-DILUTION OF CERTAIN EARLY FINANCING SECURITIES.
6
8. MISCELLANEOUS.
7
8.1 Notices.
7
8.2 Headings.
7
8.3 Choice of Law.
8
8.4 Successors and Assigns.
8
8.5 Waiver.
8
8.6 Amendments.
8
8.7 Severability.
8
8.8 Counterparts.
8
8.9 Entire Agreement.
8
EXHIBIT A: NOTICE AND QUESTIONNAIRE
10



-1-

--------------------------------------------------------------------------------


THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made and entered into
as of July 6, 2006, by and among QUETZAL CAPITAL 1, INC., a Florida corporation
("QC1"), Coast To Coast Equity Group, Inc. (“COAST”), Quetzal Capital Funding 1,
Inc. (“QCF”), and certain of private equity sponsors (collectively with COAST
and QCF, the "SHAREHOLDERS"). Capitalized terms used and not otherwise defined
in this Agreement shall have the meanings given to them in the Share Exchange
Agreement (as defined below).


RECITALS


WHEREAS, simultaneously with the execution and delivery of this Agreement, QC1
and Valley Forge Composite Technologies, Inc. (“VFCT”), a Pennsylvania
corporation are entering into that certain Share Exchange Agreement (the "Share
Exchange Agreement"), dated as of even date herewith;


WHEREAS, generally in connection with the transactions contemplated by the Share
Exchange Agreement, and specifically pursuant to Sections 7.8 and 7.9 of the
Share Exchange Agreement, QC1 has covenanted to register with the Securities and
Exchange Commission (“SEC”) certain transactions in the securities of QC1 for
the benefit of the SHAREHOLDERS in accordance with the terms and conditions set
forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the respective covenants,
agreements and representations and warranties set forth herein, the parties to
this Agreement, intending to be legally bound, hereby agree as follows:


AGREEMENT


1. DEFINITIONS. As used in this Agreement, the following terms shall have the
following respective meanings:


1.1 "Register", "registered" and "registration" shall refer to a registration of
the offering and sale or resale of EARLY FINANCING SECURITIES effected by
preparing and filing a registration statement in compliance with the Securities
Act of 1933, as amended (“Securities Act”), and the declaration or ordering of
the effectiveness of such registration statement by the SEC.


1.2 "Registration Statement" shall mean a registration statement (including,
without limitation, the related prospectus contained in such registration
statement) of QC1 under the Securities Act on Form SB-2 (or any successor form
thereto) or, in the event that QC1 is not then eligible to use Form SB-2, on any
other SEC Securities Act registration form selected by QC1 for which it then
qualifies and which permits the sale thereunder of the number and type of EARLY
FINANCING SECURITIES to be included therein in accordance with this Agreement by
the applicable Holders (as defined in Section 2 below) in the manner described
therein. The term "Registration Statement" shall also include all exhibits,
financial statements, schedules and documents incorporated by reference in such
Registration Statement when it becomes effective under the Securities Act, and
in the case of the references to the Registration Statement as of a date
subsequent to its effective date, all amendments or supplements to such
Registration Statement as of such subsequent date.


1.3 "Rule 144" shall mean Rule 144 promulgated under the Securities Act and any
successor rule thereto providing for an exemption from registration for re-sales
of restricted securities.


-2-

--------------------------------------------------------------------------------


1.4 "EARLY FINANCING SECURITIES " shall mean these elements of the authorized
shares of the common stock of QC1:


(a) Three million (3,000,000) shares reserved for warrants for COAST pursuant to
the CONSULTING AGREEMENT of even date herewith;
(b) Five Million (5,000,000) shares of which Four Million Five Hundred Thousand
(4,500,000) shares are reserved for capital raising for QC1 and including
therein any purchasers of any part of such Five Million shares in private
transactions prior to the effective date of a Registration Statement, and Five
Hundred Thousand (500,000) shares are reserved for advertising, including any
investor relations or public relations expenses; and
(c) Five million (5,000,000) shares held by QCF;
provided, however, that, as to any particular EARLY FINANCING SECURITIES, such
EARLY FINANCING SECURITIES will cease to be EARLY FINANCING SECURITIES when it:
(i) has been sold pursuant to a Registration Statement or in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act; or (ii) can then be sold by the Holder (as defined in Section 2
below) thereof without registration under the Securities Act pursuant to Rule
144 under the Securities Act; provided that, as set forth in Section 7,
non-dilution rights may continue to apply, and provided that an assignment of a
Holder’s warrants or common stock shall not constitute a sale for the
definitional purposes of Section 1.4.


1.5 "Third-Party Demand Stockholder" means any person (the “First Person”)
having the right to require that QC1 effect a registration under the Securities
Act of QC1 securities owned by such First Person, other than pursuant to this
Agreement, and includes any other person exercising incidental rights of
registration pursuant to the agreement under which such First Person has the
right to require registration by QC1.


2. TRANSFER OF REGISTRATION RIGHTS. Each SHAREHOLDER may assign and delegate its
rights and obligations pursuant to this Agreement to any person, party or
parties to which it may from time to time transfer some or all of the EARLY
FINANCING SECURITIES held by such SHAREHOLDER in accordance with the terms of
this Agreement. During the time each SHAREHOLDER, and each subsequent transferee
who so agrees to be bound, continues to hold EARLY FINANCING SECURITIES, it
shall be referred to as a "Holder."


3. REQUIRED REGISTRATION RIGHTS.


3.1 Required Registration of EARLY FINANCING SECURITIES. As promptly as
practicable after the Effective Date of the Share Exchange Agreement (defined in
Section 2 of the Share Exchange Agreement as “the date and time specified in
this Share Exchange Agreement or on such other date as shall be mutually agreed
to by VFCT and Public Company” and is referred to herein as the “Effective
Date”), but in no event later than thirty (30) days after QC1 obtains a
shareholder base of 35 shareholders, QC1 agrees to file a Registration Statement
to register the resale of all of the EARLY FINANCING SECURITIES. QC1 shall have
made its best efforts to cause the SEC to declare the Registration Statement
effective no later than the one hundred-eightieth (180th) day following the date
the Registration Statement is filed with the SEC (the "Registration Deadline").
 
3.2 Required Registration Procedures.


(a) Using the procedure set forth in Section 3.3, QC1 shall advise the Holders
as to the initiation of the registration process contemplated by Section 3.1 and
as to the completion thereof. In addition, subject to Section 3.1 and Section
3.2, QC1 shall, to the extent applicable to any Registration Statement filed
pursuant thereto:


-3-

--------------------------------------------------------------------------------


(i) prepare and file with the SEC such amendments and supplements to the
Registration Statement as may be necessary to keep such Registration Statement
continuously effective and free from any material misstatement or omission of
facts necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading and comply with provisions
of the Securities Act with respect to the disposition of all EARLY FINANCING
SECURITIES covered thereby during the periods referred to in Section 3.1 and
Section 3.2;


(ii) notify the Holders promptly when the Registration Statement is declared
effective by the SEC and furnish to each Holder such number of prospectuses,
including preliminary prospectuses, and other documents incident thereto as the
Holders may reasonably request from time to time;


(iii) use its best efforts to register or qualify such EARLY FINANCING
SECURITIES under such other securities or blue sky laws of such jurisdictions of
the United States where an exemption is not available and as the Holders may
reasonably request to enable such Holder or Holders to consummate the
disposition in such jurisdiction of such EARLY FINANCING SECURITIES; provided,
however, that in no event will QC1 be required to: (a) qualify generally to do
business in any jurisdiction where it would not otherwise be required to be so
qualified; (b) consent to general service of process in any such jurisdiction;
or (c) subject itself to taxation in any jurisdiction where it is not already
subject to taxation;


(iv) use its best efforts to cause all such EARLY FINANCING SECURITIES to be
quoted on the Over The Counter Bulletin Board;


(v) with a view to making available to the Holders the benefits of certain rules
and regulations of the SEC that at any time permit the sale of the EARLY
FINANCING SECURITIES to the public without registration, so long as any EARLY
FINANCING SECURITIES are outstanding, use its best efforts for a period of two
(2) years following the effective date of the CONSULTING AGREEMENT dated of even
date herewith:


(1) to make and keep public information regarding QC1 available, as those terms
are understood and defined in Rule 144(c); and


(2) to file with the SEC in a timely manner all reports and other documents
required of QC1 under the Exchange Act.


(vi) advise the Holders promptly after receiving notice or obtaining knowledge
of the existence of any stop order by the SEC delaying or suspending the
effectiveness of the Registration Statement or of the initiation or threat of
any proceeding for that purpose, use its best efforts to obtain the withdrawal
of any such order suspending the effectiveness of the Registration Statement at
the earliest possible time, and promptly notify the Holders of the lifting or
withdrawal of any such order.


(b) Notwithstanding anything stated or implied to the contrary in this Section
3, QC1 shall not be required to consent to, participate or cooperate in
connection with any underwritten offering of the EARLY FINANCING SECURITIES or
to any specific underwriter participating in any underwritten public offering of
the EARLY FINANCING SECURITIES.


-4-

--------------------------------------------------------------------------------


(c) From and after the date the Registration Statement is declared effective,
QC1 shall, as promptly as practicable: (i) if required by applicable law, file
with the SEC a post-effective amendment to the Registration Statement or prepare
and, if required by applicable law, file a supplement to the related prospectus
or an amendment or supplement to any document incorporated therein by reference
or file any other required document so that each Holder, including Holders who
became Holders after the filing of the Registration Statement or any amendments,
is named as a selling stockholder in the Registration Statement and so that such
Holder is permitted to deliver such prospectus to purchasers of the EARLY
FINANCING SECURITIES in accordance with applicable law and, if QC1 shall file a
post-effective amendment to the Registration Statement, use its best efforts to
cause such post-effective amendment to be declared effective under the
Securities Act as promptly as practicable; (ii) provide such Holder copies of
any documents filed pursuant to this Section; and (iii) notify such Holder as
promptly as practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to this Section.


3.3 Notice Procedure. QC1 will give written notice to each Holder of its
intention to do so not later than ten (10) days prior to the anticipated filing
date of the applicable Registration Statement. Any Holder may elect to
participate in such registration on the same basis as the planned method of
distribution contemplated by the proposed Registration Statement by delivering
to QC1 written notice of its election, in the form of the Notice and
Questionnaire attached hereto, within five (5) days after its receipt of QC1's
notice pursuant to this Section 3.3. A Holder's election pursuant to this
Section 3.3 must: (i) specify the amount of EARLY FINANCING SECURITIES desired
to be included in such Registration Statement by such Holder; and (ii) include
any other information that QC1 reasonably requests to be included in such
Registration Statement. Upon its receipt of a Holder's election pursuant to this
Section 3.3, QC1 will use its best efforts to include in such Registration
Statement all EARLY FINANCING SECURITIES requested to be included.
 
3.4. Liquidated Damages for Failure to File Registration Statement. In the event
that the Registration Statement has not been filed on or prior to the
Registration Deadline, then in addition to any other rights the Holders may have
hereunder or under applicable law, for each thirty (30) day period (each,
"Liquidated Damages Period") following such Registration Deadline until the date
on which the Registration Statement is first filed or is no longer required to
be filed pursuant to this Agreement, QC1 shall pay to each Holder an amount in
cash, or the cash equivalent in QC1 common stock having the same registration
and non-dilution rights as the EARLY FINANCING SECURITIES, as liquidated damages
and not as a penalty, equal to such Holder's Pro Rata Percentage of: (i) on the
final day of each of the first three (3) Liquidated Damages Periods, one percent
(1.0%) of the product of (a) the aggregate number of EARLY FINANCING SECURITIES
then held by the Holders, and including those QC1 securities for which the
SHAREHOLDER or Holder is entitled to receive by virtue of such SHAREHOLDER or
Holder having paid the appropriate consideration, exercised a warrant, or come
into possession of a negotiable QC1 common stock certificate, multiplied by (b)
the 60-Day Volume Weighted Average Price (“VWAP”); and (ii) on the final day of
each Liquidated Damages Period following the third (3rd) Liquidated Damages
Period, one and one-half percent (1.5%) of the product of (a) the aggregate
number of EARLY FINANCING SECURITIES then held by the Holders, multiplied by (b)
the 60-Day VWAP. Once the Registration Statement has been declared effective,
QC1 shall thereafter maintain the effectiveness of the Registration Statement
until the earlier of: (i) the date on which all of the EARLY FINANCING
SECURITIES held by the Holders have been sold pursuant to the Registration
Statement or Rule 144; or (ii) such time as QC1 reasonably determines, based on
the advice of counsel, that each Holder, acting independently of all other
Holders, will be eligible to sell under Rule 144 all of the EARLY FINANCING
SECURITIES then owned by such Holder within the volume limitations imposed by
Rule 144(e) in the three (3) month period immediately following the termination
of the effectiveness of the Registration Statement. Notwithstanding the
foregoing, QC1's obligations contained in this Section 3.1 shall terminate on
the second (2nd) anniversary of the effective date of the CONSULTING AGREEMENT
dated of even date herewith.


-5-

--------------------------------------------------------------------------------


4. INCIDENTAL REGISTRATION RIGHTS.


4.1 Incidental Registration. Subject to Section 4.2, if at any time prior to the
filing of a Registration Statement in connection with a Required Registration,
QC1 may register under the Securities Act any shares of the same class as any of
the EARLY FINANCING SECURITIES (whether in an underwritten public offering or
otherwise and whether or not for the account of QC1 or for any stockholder of
QC1), in a manner that would permit the registration under the Securities Act of
EARLY FINANCING SECURITIES and for sale to the public, QC1 will give written
notice to each Holder of its intention to do so not later than ten (10) days
prior to the anticipated filing date of the applicable Registration Statement.
Any Holder may elect to participate in such registration on the same basis as
the planned method of distribution contemplated by the proposed Registration
Statement shall use the procedure in Section 3.3 above. Any registration of
EARLY FINANCING SECURITIES pursuant to this Section 4.1 is referred to as an
"Incidental Registration," and any Holder whose EARLY FINANCING SECURITIES are
included at the request of such Holder in an Incidental Registration pursuant to
this Section 4.1 is referred to as a "Selling Stockholder."


4.2 Incidental Registration Procedures. Whenever QC1 is obligated to effect the
Incidental Registration of any EARLY FINANCING SECURITIES, QC1 shall, to the
extent applicable, follow the procedures in Section 3.2 above.


5. EXPENSES. Except as required by law, all expenses incurred by QC1 in
complying with its obligations to effect any Required Registration and any
Incidental Registration pursuant to this Agreement, including, without
limitation, all: (i) registration, application, qualification, filing, listing,
transfer and registrar fees; (ii) printing expenses; (iii) fees and
disbursements of counsel and accountants for QC1; and (iv) blue sky fees and
expenses (including, without limitation, fees and disbursements of counsel
related to all blue sky matters) incurred in connection with any registration,
qualification or compliance pursuant to Sections 3 and 4 shall be borne by QC1.
All underwriting or brokerage discounts and selling commissions applicable to a
sale incurred in connection with any registration of EARLY FINANCING SECURITIES
and the legal fees and other expenses of a Holder or Selling Stockholder shall
be borne by such Holder or Selling Stockholder.


6. FURTHER INFORMATION. Each Holder, in the case of a Required Registration, and
each Selling Stockholder, in the case of an Incidental Registration, shall
cooperate with QC1 in connection with the preparation of the Registration
Statement, and for so long as QC1 is obligated to keep the Registration
Statement effective, such Holder or Selling Stockholder shall provide to QC1, in
writing, for use in the Registration Statement, all information regarding such
Holder or Selling Stockholder, its intended method of disposition of the
applicable EARLY FINANCING SECURITIES and such other information as QC1 may
reasonably request to prepare the Registration Statement and to maintain the
currency and effectiveness thereof. Each Holder and each Selling Stockholder
shall indemnify QC1 with respect to such information in accordance with Section
8.


7. TIME-LIMITED NON-DILUTION OF CERTAIN EARLY FINANCING SECURITIES. QC1 shall
execute and deliver all such documents, instruments, schedules, forms, and
certificates, and amend and restate its bylaws and articles of incorporation as
may be necessary to guarantee that all EARLY FINANCING SECURITIES, including any
EARLY FINANCING SECURITIES assigned by a Holder, will be non-diluted through the
effects of future corporate actions or restructurings up to the following dates:
(a) For three million (3,000,000) shares reserved for warrants for COAST
pursuant to the CONSULTING AGREEMENT of even date herewith, the date two years
from the effective date of a Registration Statement;
(b) For the five million (5,000,000) shares held by QCF, the date two years from
the effective date of a Registration Statement; and
(c) For any shares of QC1 purchased from QC1 by COAST or Quetzal Capital Funding
1, Inc., the date two (2) years from the effective date of a Registration
Statement;
provided that the applicable time period for any particular share shall
terminate earlier on the date such share is sold. “Non-diluted” means that EARLY
FINANCING SECURITIES, while possessed by any Holder or assignee, as part of its
non-dilution rights, shall continue to have the same percentage of ownership and
the same percentage of voting rights of the class of QC1 common stock of which
it is a part as of the Effective Date regardless whether QC1 or its successors
or its assigns may thereafter increase or decrease the authorized number of
shares of QC1 common stock or increase or decrease the number of shares issued
and outstanding. No provision of this Agreement shall be interpreted otherwise.
-6-

--------------------------------------------------------------------------------


8. MISCELLANEOUS.


8.1 Notices.


A. All notices, consents, waivers, or other communications which are required or
permitted hereunder shall be in writing and deemed to have been duly given if
delivered personally or by messenger, transmitted by telex or telegram, by
express courier, or sent by registered or certified mail, return receipt
requested, postage prepaid. All communications shall be addressed to the
appropriate address of each party as follows:


If to VFCT/QC1: 
If to Coast To Coast Equity Group, Inc.:
   
Attention: Louis J. Brothers 
Attention: Charles J. Scimeca
628 Jamie Circle  
9040 Town Center Parkway
King of Prussia, PA 19406 
Bradenton, FL 34202
 
     
If to Quetzal Capital Funding 1, Inc.:
     
Attention: Tony Frudakis
 
9040 Town Center Parkway
 
Bradenton, FL 34202.
 



B. For purposes of notice, the address of each Party will be the address first
set forth above; provided, however, that each Party will have the right to
change its respective address for notices hereunder to another location by
giving ten (10) days advance written notice to the other Party in the manner set
forth above.


C. All such notices shall be deemed to have been given on the date delivered,
transmitted, or mailed in the manner provided above.


8.2 Headings. The bold-face headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
-7-

--------------------------------------------------------------------------------


 
8.3 Choice of Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Florida, without giving effect to
the principles of conflict of law thereof. Each of the parties agrees that it
may be served with process in any action with respect to this Share Exchange
Agreement or the transactions contemplated thereby by certified or registered
mail, return receipt requested, or to its registered agent for service of
process.
 
8.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and permitted assigns, if
any, and, with respect to each SHAREHOLDER and Holder, such SHAREHOLDER’S or
Holder’s heirs, executors and administrators.


8.5 Waiver. No failure on the part of any person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
person, and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.


8.6 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of QC1 and the SHAREHOLDERS.


8.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement; the balance of the Agreement shall be interpreted as if such
provision were so excluded, and the balance of the Agreement shall be
enforceable in accordance with its terms.


8.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


8.9 Entire Agreement. This Agreement, together with each of the other Share
Exchange Agreement documents, schedules, and exhibits hereto and thereto, set
forth the entire understanding of the parties hereto relating to the subject
matter hereof and thereof and supersede all prior agreements and understandings
among or between any of the parties relating to the subject matter hereof and
thereof.
 
-8-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this REGISTRATION RIGHTS
AGREEMENT as of the Date above.
 
VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.
    SHAREHOLDERS                 /s/ Louis J. Brothers     /s/ Charles J.
Scimeca

--------------------------------------------------------------------------------

Louis J. Brothers    

--------------------------------------------------------------------------------

Charles J. Scimeca President    
Director
Coast To Coast Equity Group, Inc.


QUETZAL CAPITAL 1, INC.                        /s/ Louis J. Brothers    
/s/ Tony Frudakis

--------------------------------------------------------------------------------

Louis J. Brothers    

--------------------------------------------------------------------------------

Tony Frudakis President    
President
Quetzal Capital Funding 1, Inc.

 
-9-

--------------------------------------------------------------------------------


EXHIBIT A


NOTICE AND QUESTIONNAIRE


The undersigned beneficial holder of Early Financing Securities of Quetzal
Capital 1, Inc. ("QC1") understands that QC1 has filed or intends to file with
the Securities and Exchange Commission (the "SEC") a Registration Statement
under the Securities Act of 1933, as amended (the "Securities Act"), for the
registration and resale of the Early Financing Securities in accordance with the
terms of the Registration Rights Agreement, dated as of March 15, 2006 (the
"Registration Rights Agreement"), by and among QC1 and certain of its
shareholders and prospective warrant holders. The Registration Rights Agreement
is available from QC1 upon request at the address set forth below.


In order to sell or otherwise dispose of any Early Financing Securities pursuant
to the Registration Statement, a beneficial owner of Early Financing Securities
generally will be required to be named as a selling security holder in the
related prospectus, deliver a prospectus to purchasers of Early Financing
Securities and be bound by the Registration Rights Agreement. Beneficial owners
that do not complete this Notice and Questionnaire and deliver it to QC1 as
provided below will not be named as selling security holders in the prospectus
and therefore will not be permitted to sell any Early Financing Securities
pursuant to the Registration Statement.


Certain legal consequences may arise from being named as selling security
holders in the Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Early Financing Securities are advised to
consult their own securities law counsel regarding the consequences of being
named or not being named as a selling security holder in the Registration
Statement.


Notice


The undersigned beneficial owner (the "Selling Stockholder") of Early Financing
Securities hereby requests that QC1 include in the Registration Statement the
Early Financing Securities beneficially owned by it and listed below in Item 3
(unless otherwise specified under Item 3) pursuant to the Registration
Statement. The undersigned Selling Stockholder, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.


The undersigned Selling Stockholder hereby provides the following information to
QC1 and represents and warrants that such information is accurate and complete:
 
-10-

--------------------------------------------------------------------------------


Questionnaire


1. (a) Full Legal Name of Selling Stockholder:


(b) Full legal name of registered holder (if not the same as (a) above) through
which Early Financing Securities listed in Item 3 below are held:


(c) Full legal name of broker-dealer or other third party through which Early
Financing Securities listed in Item 3 below are held:


(d) Full legal name of DTC participant (if applicable and if not the same as (b)
or (c) above) through which Early Financing Securities listed in Item 3 below
are held:



 
2.
Address for Notices to Selling Stockholder:





Telephone:


Fax:


Contact Person:


3. Beneficial ownership of Early Financing Securities:


Unless otherwise indicated in the space provided below, all shares of QC1 Common
Stock listed in response to Item 3 above will be included in the Registration
Statement. If the undersigned does not wish all such shares of common stock to
be so included, please indicate below the number of shares to be included:






-11-

--------------------------------------------------------------------------------


4. Beneficial Ownership of QC1's securities owned by the Selling Stockholder:



Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of QC1 other than the Early Financing
Securities listed above in Item 3.


(a) Type and amount of other securities beneficially owned by the Selling
Stockholder:



(b) CUSIP No(s). of such other securities beneficially owned:



5. Relationship with QC1:


Except as set forth below, neither the undersigned nor any of its Affiliates,
directors or principal equity holders (5% or more) has held any position or
office or has had any other material relationship with QC1 (or its predecessors
or Affiliates) during the past three years.


State any exceptions to the foregoing here:



The Selling Stockholder acknowledges that it understands its obligation to
comply with the provisions of the Exchange Act, and the rules promulgated
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations) and the provisions of the Securities Act
relating to prospectus delivery, in connection with any offering of Early
Financing Securities pursuant to the Registration Statement. The Selling
Stockholder agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.


In accordance with the undersigned Selling Stockholder's obligation under the
Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Registration Statement, the undersigned Selling
Stockholder agrees to promptly notify QC1 of any inaccuracies or changes in the
information provided herein that may occur subsequent to the date hereof at any
time while the Registration Statement remains effective. All notices hereunder
and pursuant to the Registration Rights Agreement shall be made in accordance
with Section 8.1 of the Registration Rights Agreement.


In the event any Selling Stockholder transfers all of the Early Financing
Securities listed in Item 3 above after the date on which such information is
provided to QC1, the Selling Stockholder will notify the transferees at the time
of transfer of its rights and obligations under this Notice and Questionnaire
and the Registration Rights Agreement.


By signing below, the Selling Stockholder consents to the disclosure of the
information contained herein in its answers to Items 1-5 above and the inclusion
of such information in the Registration Statement. The Selling Stockholder
understands that such information will be relied upon by QC1 without independent
investigation or inquiry in connection with the preparation or amendment of the
Registration Statement.


-12-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Selling Stockholder, by authority duly
given, has caused this Notice and Questionnaire to be executed and delivered
either in person or by its authorized agent.


Selling Stockholder:




By:_____________________________________


Printed Name:____________________________


Title:____________________________________




Dated:___________________________________








PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:


QUETZAL CAPITAL 1, INC.
628 Jamie Circle
King of Prussia, PA 19406
-13-

--------------------------------------------------------------------------------

